Citation Nr: 1103073	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating for degenerative 
joint disease with degenerative disc disease of the cervical 
spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision of the RO that denied a 
disability rating in excess of 20 percent for service-connected 
degenerative joint disease with degenerative disc disease of the 
cervical spine.  The Veteran timely appealed. 

The issues of increased disability ratings for major 
depressive disorder and for post-concussion headaches have 
been raised by the record (April 16, 2007 correspondence), 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

On his VA Form 9 submitted in April 2007, the Veteran requested a 
hearing before a Veterans Law Judge at a local VA office with 
regard to the claim on appeal.  

The Board notes that, in March 2009, the Veteran withdrew his 
prior request for a local Decision Review Officer (DRO) hearing 
in writing.

A review of the record indicates the Veteran has not been 
afforded a hearing, and has not otherwise withdrawn his request 
for a hearing before a Veterans Law Judge at a local VA office.
  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to a Veteran who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge, with appropriate notification to the 
Veteran and representative.  After a 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

